Herlihy, J.
This is a claimant’s appeal from a decision denying death benefits. There was a factual question as to whether the trip to Warsaw, New York, was to inspect a bridge or to participate in a bowling tournament, or both. Prom a review of the record, there was substantial evidence to sustain a finding that if the decedent had made such inspection on behalf of his employer, he thereafter bowled in a tournament in no way associated with his employment. The decedent, after stopping at a tavern, was returning to Bliss to attend a “ euchre ” banquet at the Bliss Hotel and while en route, the accident occurred. Questions of fact and credibility are within the sole province of the board. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.